
	
		III
		110th CONGRESS
		2d Session
		S. CON. RES. 99
		IN THE SENATE OF THE UNITED STATES
		
			September 16, 2008
			Mr. Hagel submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		CONCURRENT RESOLUTION
		Honoring the University of Nebraska at
		  Omaha for its 100 years of commitment to higher education.
	
	
		Whereas local leaders in the Omaha area formed a
			 corporation known as the University of Omaha on October 8, 1908, for the
			 promotion of sound learning and education;
		Whereas, on September 14, 1909, the first 26 University of
			 Omaha students gathered in Redick Hall, located west of 24th and Pratt Streets
			 in the city of Omaha;
		Whereas, during the first 10 years of existence, the key
			 division of the University of Omaha was Liberal Arts College, designed to
			 produce a well-rounded and informed student;
		Whereas, in 1910, the University of Nebraska announced it
			 would accept all University of Omaha coursework as equivalent to its own, a
			 milestone in terms of recognition for the new institution and acknowledgement
			 of its substantial and respected curriculum;
		Whereas, in December 1916, the University of Omaha
			 students had a farewell party for Redick Hall and moved into their new
			 building, a 3-story, 30-classroom building named Joslyn Hall;
		Whereas, in 1929, the University of Omaha board of
			 trustees and the people of Omaha voted to create the new Municipal University
			 of Omaha to replace the old University of Omaha on May 30, 1930;
		Whereas, in 1936, the Municipal University of Omaha
			 acquired 20 acres of land north of Elmwood Park and south of West Dodge Street,
			 which would become the site of the present-day campus;
		Whereas the University dedicated its beautiful
			 Georgian-style administration building in November 1938, capable of
			 accommodating a student body of 1,000;
		Whereas the increased enrollment of World War II veterans
			 in 1945 due to the Montgomery GI Bill led to the completion of several new
			 buildings, including a field house, library, student center, and engineering
			 building;
		Whereas, in 1950, the College of Education was separated
			 from the College of Arts and Sciences, and within 3 years
			 1/3 of all teachers in Omaha public schools held degrees
			 from the Municipal University;
		Whereas the College of Business Administration was founded
			 in 1952, and the business community responded by creating internship programs
			 for accounting, insurance, real estate, and retailing at major firms and for
			 students interested in the field of television at station KMTV;
		Whereas 12,000 members of the military, including 15 who
			 rose to the rank of general, were able to receive a Bachelor of General
			 Education degree through the College of Adult Education
			 Bootstrap program;
		Whereas the University received a Reserve Officers'
			 Training Corps (ROTC) unit in July 1951;
		Whereas Municipal University became a leader in
			 radio-television journalism by founding its own radio station in 1951, and in
			 1952 became the first institution in the Midwest to offer courses by
			 television;
		Whereas Municipal University became part of the University
			 of Nebraska system in July 1968, and was renamed the University of Nebraska at
			 Omaha, its present-day name;
		Whereas, in 1977, the North Central Association of
			 Colleges and Secondary Schools gave the University of Nebraska at Omaha the
			 highest rating possible;
		Whereas, in an effort to gain a more suitable location for
			 conferences and an off-campus class site, the University opened the Peter
			 Kiewit Conference Center in 1980;
		Whereas the University has established innovative programs
			 that enrich the community through service learning, support of the arts,
			 outreach programs for business, education, and government, and creation of
			 dual-enrollment programs for Nebraska high school students;
		Whereas the University has 90,000 graduates, with nearly
			 half of those still residing, raising families, and building careers in the
			 Omaha metropolitan area; and
		Whereas the year 2008 is the 100th anniversary of the
			 founding of the University of Nebraska at Omaha, and the activities to
			 commemorate its founding will begin on October 8, 2008: Now, therefore, be
			 it
		
	
		That Congress congratulates the
			 University of Nebraska at Omaha on its 100 years of outstanding service to the
			 city of Omaha, the State of Nebraska, the United States, and the world in
			 fulfilling its mission of providing sound learning and education.
		
